Exhibit 10.28


Prepared by and after recording return to:


Harlan W. Robins, Esq.
Dickinson Wright PLLC
15 N. 4th Street
Columbus, Ohio  43215
 
COLLATERAL ASSIGNMENT OF LEASE
 
FOR VALUE RECEIVED, the undersigned, DC Lisbon Cinema, LLC, a Delaware limited
liability company, as Borrower, does hereby transfer, sell, assign, set over and
convey unto Northlight Trust I, a Delaware statutory trust, as Lender, all of
its right, title and interest in and to that certain Lease Agreement more
particularly described on the attached Exhibit A, as collateral security for
Borrower’s obligations to Lender under that certain Loan Agreement between
Borrower and certain of its affiliates, and Borrower’s parent, Digital Cinema
Destinations Corp., a Delaware corporation, of even date herewith (the “Loan”).
 
TOGETHER WITH all rights, title and interest in and to said Lease Agreement, as
“tenant/lessee” therein, as additional collateral security for the Loan.
 
DATED this 27th day of September, 2012.
 

 
DC Lisbon Cinema, LLC, a Delaware limited liability company
         
 
By:
/s/ A. Dale Mayo
            Name:
A. Dale Mayo
            Title: 
Manager
         

 

STATE OF NEW JERSEY
 
)
   
) ss.
COUNTY OF UNION   )

 
                      
This instrument was acknowledged before me on September 27, 2012, by A. Dale
Mayo, the Manager of DC Lisbon Cinema, LLC, a Delaware limited liability
company.
 
  /s/ Gary S. Loffredo      
Notary Public
 

 
[SEAL]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.28


Prepared by and after recording return to:


Harlan W. Robins, Esq.
Dickinson Wright PLLC
15 N. 4th Street
Columbus, Ohio  43215
 
Exhibit A


Lease Agreement dated June 4, 2004, by and between Lisbon Landing Phase II LLC
(as landlord) and DC Lisbon Cinema, LLC (successor to Lisbon Theaters, Inc.
d/b/a O’Neil Theaters, as lessee), as amended, assigned, supplemented or
confirmed by the following documents: (i) Consent to Encumbrance and
Modification of Lease to Permit Leasehold Financing and Lessor’s Agreement dated
as of July 12, 2006; (ii) Amendment No. 1 of Lease dated as of February 7, 2007;
(iii) Guaranty and Lessor’s Agreement dated as of February 19, 2007; (iv) letter
agreement dated March 6, 2007; (v) letter agreement dated March 9, 2007; (vi)
Amendment No. 2 of Lease dated as of October 30, 2009; and (vii) Assignment,
Assumption and Amendment No. 3 of Lease dated as of September ___, 2012.
